UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-133319 LifeCare Holdings, Inc., as Issuer and each Subsidiary Guarantor listed in Annex A hereto (Exact name of registrant as specified in its charter) 5560 Tennyson Parkway Plano, Texas 75024 (469) 241-2100 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 9 ¼% Senior Subordinated Notes due 2013 Guarantees of 9 ¼% Senior Subordinated Notes due 2013 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) □ Rule 12g-4(a)(2) □ Rule 12h-3(b)(1)(i) □ Rule 12h-3(b)(1)(ii) □ Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 9 ¼% Senior Subordinated Notes due 2013: 37 Guarantees of 9 ¼% Senior Subordinated Notes due 2013: 37 Pursuant to the requirements of the Securities Exchange Act of 1934, the undersigned registrants have each caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 17, 2012 LIFECARE HOLDINGS, INC. By: /s/ Phillip B. Douglas Name: Phillip B. Douglas Title: Chief Executive Officer LIFECARE HOSPITALS OF CHESTER COUNTY, INC. LIFECARE HOSPITALS OF DAYTON, INC. LIFECARE HOSPITALS OF MILWAUKEE, INC. LIFECARE HOSPITALS OF NORTHERN NEVADA, INC. LIFECARE HOSPITALS OF SOUTH TEXAS, INC. NEXTCARE HOSPITALS/MUSKEGON, INC. NEXTCARE SPECIALTY HOSPITAL OF DENVER, INC. By: /s/ Phillip B. Douglas Name: Phillip B. Douglas Title: Chief Executive Officer LIFECARE HOSPITALS OF FORT WORTH, L.P. SAN ANTONIO SPECIALTY HOSPITAL, LTD. LIFECARE HOSPITALS OF NORTH TEXAS, L.P. By: /s/ Phillip B. Douglas Name: Phillip B. Douglas Title: Chief Executive Officer of LifeCare Holdings, Inc., the Sole Member of LifeCare Management Services, L.L.C., the Sole Member of LifeCare Holding Company of Texas, L.L.C., General Partner of each registrant CAREREHAB SERVICES, L.L.C. CRESCENT CITY HOSPITALS, L.L.C. LIFECARE HOSPITALS, LLC LIFECARE HOSPITALS OF NEW ORLEANS, L.L.C. LIFECARE HOSPITALS OF NORTH CAROLINA, L.L.C. LIFECARE HOSPITALS OF PITTSBURGH, L.L.C. LIFECARE INVESTMENTS, L.L.C. LIFECARE MANAGEMENT SERVICES, L.L.C. By: /s/ Phillip B. Douglas Name: Phillip B. Douglas Title: Chief Executive Officer of LifeCare Holdings, Inc., the Sole Member of each registrant LIFECARE HOLDING COMPANY OF TEXAS, L.L.C. By: /s/ Phillip B. Douglas Name: Phillip B. Douglas Title: Chief Executive Officer of LifeCare Holdings, Inc., the Sole Member of LifeCare Management Services, L.L.C., the Sole Member of the registrant Annex A Name* Commission File No. CareRehab Services, L.L.C. 333-133319-13 Crescent City Hospitals, L.L.C. 333-133319-15 LifeCare Holding Company of Texas, LLC 333-133319-06 LifeCare Hospitals of Chester County, Inc. 333-133319-05 LifeCare Hospitals of Dayton, Inc. 333-133319-14 LifeCare Hospitals of Fort Worth, L.P. 333-133319-02 LifeCare Hospitals of Milwaukee, Inc. 333-133319-17 LifeCare Hospitals of New Orleans, L.L.C. 333-133319-08 LifeCare Hospitals of North Carolina, L.L.C. 333-133319-11 LifeCare Hospitals of North Texas, L.P. 333-133319-01 LifeCare Hospitals of Northern Nevada, Inc. 333-133319-18 LifeCare Hospitals of Pittsburgh, L.L.C. 333-133319-04 LifeCare Hospitals of South Texas, Inc. 333-133319-19 LifeCare Hospitals, LLC 333-133319-10 LifeCare Investments, L.L.C. 333-133319-03 LifeCare Management Services, L.L.C. 333-133319-09 NextCARE Hospitals/Muskegon, Inc. 333-133319-07 NextCARE Specialty Hospital of Denver, Inc. 333-133319-12 San Antonio Specialty Hospital, Ltd. 333-133319-16 * The address of the principal executive office for each of these additional registrants is 5560 Tennyson Parkway, Plano, Texas 75024.Their telephone number is (469) 241-2100.
